DETAILED ACTION
Claims 1-2, 9-12, 14-16, 18-20, 23-24, 31-34, 36-38, and 40-42 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The clean specification submitted on October 25, 2021, is objected to because of the following minor informalities:
In paragraphs [0048] and [00192], replace all four instances of “may further specifies” with --may further specify-- to correct grammar.
In paragraph [0069], line 1, delete “[[to]]”.  Amendment markings should not appear in the clean specification.
In paragraph [00226], in line 2, replace “With” with --When--.

Claim Objections
Claim 10 is objected to because of the following informalities:
In line 2, insert a colon after “to”.
In line 7, insert a colon after “to”.
Please further indent the last two paragraphs once more.
Claim 18 is objected to because of the following informalities:
The last two paragraphs are grammatically incorrect.  Insert --are-- before each instance of “for” in the last two paragraphs.
Claim 40 is objected to because of the following informalities:
The last two paragraphs are grammatically incorrect.  Insert --are-- before each instance of “for” in the last two paragraphs.
Claim 41 is objected to because of the following informalities:
At the end of line 2, insert --registers--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-12, 14-16, 18-20, 23-24, 31-34, 36-38, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 23, applicant now sets forth a specific indirect call instruction that compares a specified immediate value to a value in a specified general purpose register, and, based on the result of the comparison, the call instruction branches to a destination address in a specified first target register.  The examiner has been unable to find original support for this specific instruction.  Original claims 17-22 set forth a call instruction, but not the immediate comparison.  Paragraphs [00160]-[00166] discuss call/return branching to a destination in a target register, but fail to mention anything about a call performing an immediate comparison.  Paragraphs [0050] and [00194] only discuss a generic instruction that compares an immediate to a general purpose register value and branches to an address in a target register in response to the comparison.  Paragraphs [0050] and [00194] fail to set forth that this instruction is a call instruction that also causes a return address to be written to another target register.  A cursory search of the remaining parts of the specification also did not reveal such support.  While applicant notes that paragraphs [00191]-[00196] support the new limitations (see p.16 of applicant’s response), such support could not be identified by the examiner in these paragraphs.  Paragraph [00194] is not supportive for reasons set forth above.  And, only paragraph [00196] sets forth broad discussion of a call (not the specific operation claimed).  As such, claims 1 and 23 are now directed to new matter that was not described in the original specification.  See MPEP 2163.04. 
In claims 2 and 24, the examiner has not found original support for the first target register of the call instruction being set by adding a displacement to the program counter (PC).  The examiner did a search for “call” in proximity to “displacement” in the lengthy specification, and no hits were found.  Applicant has pointed to paragraph [0018] as support (see p.16, last paragraph, of applicant’s response), but this paragraph describes a PC-relative branch instruction 
All dependent claims are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 9-12, 14-16, 18-20, 23-24, 31-34, 36-38, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, 3rd to last paragraph, “the general purpose register”.  There are multiple general purpose registers previously set forth (line 2 and the 7th to last line on page 3).  Applicant could insert --first-- after “a” in the 7th
In claim 2, both instances of “the destination address”.  There are potentially multiple destination address in claim 1, lines 9 and 15.
In claim 10, last paragraph, “the comparison result”.  This could refer to the result of the comparison of the previous paragraph, or to the comparison result of claim 1.
In claim 14, lines 7 and 8, both instances of “the branch”.  Is applicant referring to the third branch instruction, or to the branch of claim 1?
In claims 23-24 and 40, each instance of “the target registers”.  Please insert
--target-- before “registers” in claim 23, line 3, to remedy this issue.
 In claim 23, 3rd to last paragraph, “the general purpose register”.  There are multiple general purpose registers previously set forth (line 2 and the 4th to last line on page 8).  Applicant could insert --first-- after “a” in the 4th to last line on page 8, and then again before subsequent instances to this same general purpose register.
In claim 24, both instances of “the destination address”.  There are potentially multiple destination address in claim 1, lines 9-10 and 15.
In claim 32, last paragraph, “the comparison result”.  This could refer to the result of the comparison of the previous paragraph, or to the comparison result of claim 23.
In claim 36, lines 6 and 7, both instances of “the branch”.  Is applicant referring to the third branch instruction, or to the branch of claim 23?
All dependent claims are rejected for being indefinite due to their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Referring to claims 19 and 41 set forth that the first target register is in the first group and the second target register is in the second group.  Parent claims 18 and 40 set forth that the first group is for storing destination addresses and the second group is for storing return addresses.  Parent claims 1 and 23 set forth that the first target register stores a destination address and that the second target register stores a return address.  Thus, claims 1 and 18 (and 23 and 40) already set forth that the first target register is in the first group and the second target register is in the second group.  As such, claims 19 and 41 do not further limit claims 18 and 40.

Allowable Subject Matter
All claims are allowed over the prior art.  However, amendments to the claims to address any rejections set forth above may affect allowability.
The following is a statement of reasons for the indication of allowable subject matter:
.

Response to Arguments
The argument of Coon separately, which spans pages 18-19 of applicant’s response, is not persuasive given that Coon was modified by Arm.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In the first full paragraph on page 19 of applicant’s response, applicant argues ARM teaches writing a return address to a general purpose register.  However, this is again arguing ARM separately instead of the references in combination.  See the last sentence of the rejection of claim 1 in the previous Office Action.  Since Coon has been modified to include address registers where branch addresses are stored, this is where a return address would be stored in the combination.

On pages 19-20 of the response, applicant argues that Greiner has not taught a second identifier representing the first target register storing a destination address.
The examiner agrees.  The examiner, however, does not concede that this alone wouldn’t be an obvious modification to Greiner. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boggs has taught an infrequently used conditional indirect branch instruction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183